UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 10, 2013 Glimcher Realty Trust (Exact name of Registrant as specified in its Charter) Maryland 001-12482 31-1390518 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 180 East Broad Street, Columbus, Ohio (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code (614) 621-9000 N/A (Former name or former address, if changed since last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry Into a Material Definitive Agreement. On May 10, 2013, Glimcher Realty Trust (the  Registrant ) established a new continuous offering program (the  2013 Program ), pursuant to which the Registrant may offer and sell, from time to time, the Registrants common shares of beneficial interest, par value $0.01 per share (the  Securities ) with an aggregate sale price of up to $215,000,000. The offer and sale of the Registrants Securities pursuant to the 2013 Program replaces the prior $200,000,000 continuous offering program previously established by the Registrant in May 2011. The Registrant had offered and sold an aggregate of approximately $181,700,000 of Securities through the previous continuous offering program. At this time, the Registrant does not expect the establishment of the 2013 Program to impact previous assumptions for share issuances as set forth as part of the Registrants fiscal year 2013 earnings guidance. In connection with the 2013 Program, on May 10, 2013, the Registrant and Glimcher Properties Limited Partnership (the  Partnership ) entered into an Equity Distribution Agreement (the  Jefferies Equity Distribution Agreement ) with Jefferies LLC ( Jefferies ) and an Equity Distribution Agreement (the  Raymond James Equity Distribution Agreement ) with Raymond James & Associates, Inc. ( Raymond James ), to sell Securities under the 2013 Program, pursuant to which Jefferies and Raymond James will each act as a sales agent. On May 10, 2013, the Registrant and the Partnership also entered into amendments (collectively, the 
